Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 1 of 17 PageID 83




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

MIKE BRINKMAN,

                Plaintiff,

         v.
                                                  Case No. 8:20-cv-02453-VMC-AAS
EQUIFAX INFORMATION SERVICES LLC and
ACCOUNT RESOLUTION SERVICES, LLC,

                Defendants.


                DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S
                ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

         Defendant Equifax Information Services LLC (“Equifax”), by and through its

undersigned attorneys, hereby responds to Plaintiff’s Complaint (“Complaint”) as follows:

                                PRELIMINARY STATEMENT

         In answering the Complaint, Equifax states that it is responding to allegations on behalf

of itself only, even where the allegations pertain to alleged conduct by all Defendants. Equifax

denies any and all allegations in the headings and/or unnumbered paragraphs in the Complaint.

                                            ANSWER

         In response to the specific allegations in the enumerated paragraphs in the Complaint,

Equifax responds as follows:

COMPLAINT ¶1:

       This is an action for actual damages, statutory damages, punitive damages, costs and
attorney's fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.
("FCRA").

ANSWER:

         Equifax admits that Plaintiff purports to bring a claim against Equifax pursuant to the

Fair Credit Reporting Act (“FCRA”) 15 U.S.C. § 1681 et seq. but denies that it violated the



67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 2 of 17 PageID 84




FCRA, denies that Plaintiff was damages by any action or inaction of Equifax, and denies that

Plaintiff is entitled to any of the relief requested.

COMPLAINT ¶2:

       Today in America there are three major consumer reporting agencies, Equifax
Information Services, LLC ("Equifax"), TransUnion, LLC ("TransUnion") and Experian
Information Solutions, LLC ("Experian").

ANSWER:

         Equifax admits that some of its business activities make it a “consumer reporting agency”

under the FCRA as to those activities only.

COMPLAINT ¶3:

        Consumer reporting agencies that create consumer reports, like Equifax, Experian and
TransUnion are charged with using reasonable procedures designed to ensure the maximum
possible accuracy of the information they report. It is not enough for them to simply parrot
information they receive from entities like ARS, particularly where a consumer makes a dispute about
information reported.

ANSWER:

         Equifax admits that the FCRA imposes certain requirements on consumer reporting

agencies but denies the allegations of Paragraph 3 to the extent it misstates, misquotes,

mischaracterizes, or takes out of context the language of the FCRA, and further denies any

violation of the law by Equifax.

COMPLAINT ¶4:

        When a consumer like our Plaintiff disputes information through the agencies, those
disputes are transmitted to the party furnishing the information, here ARS. The FCRA demands
that each party separately conduct a reasonable investigation of the consumer's dispute and
correct or delete information they learn to be inaccurate or cannot otherwise verify.

ANSWER:

         Equifax admits that the FCRA imposes certain requirements on consumer reporting

agencies but denies the allegations of Paragraph 4 to the extent it misstates, misquotes,



                                                    2
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 3 of 17 PageID 85




mischaracterizes, or takes out of context the language of the FCRA, and further denies any

violation of the law by Equifax.

COMPLAINT ¶5:

       The Consumer Financial Protection Bureau has noted, “experience indicates that [CRAs]
lack incentives and under-invest in accuracy” Consumer Fin. Bureau, Supervisory Highlights
Reporting Special Edition 21 (Issue 14, March 2, 2017).

ANSWER:

         Equifax denies the allegations set forth in Paragraph 5.

COMPLAINT ¶6:

         The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and 28 U.S.C. §1331.

ANSWER:

         Equifax admits that this Court has jurisdiction over this matter pursuant to 15 U.S.C.

§ 1681p but denies the remaining allegations set forth in Paragraph 6.

COMPLAINT ¶7:

       The Plaintiff is a natural person and resident of Hillsborough County, in the State of
Florida. He is a "consumer" as defined by 15 U.S.C. § 1681a(c).

ANSWER:

         Equifax admits that Plaintiff is a natural person and admits that Plaintiff is a “consumer”

as defined by 15 U.S.C. § 1681a(c). Equifax is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations set forth in Paragraph 7.

COMPLAINT ¶8:

        Equifax, is a corporation headquartered in the State of Georgia, authorized to do business
in the State of Florida through its registered agent, Corporation Service Company, 1201 Hays
Street, Tallahassee, Florida 32301.




                                                  3
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 4 of 17 PageID 86




ANSWER:

         Equifax admits that it is a limited liability company based in Georgia, registered to do

business in the State of Florida. Equifax denies the remaining allegations set forth in Paragraph

8.

COMPLAINT ¶9:

        Equifax is a "consumer reporting agency," as defined in 15 USC § 1681a(f). Upon
information and belief, Equifax is regularly engaged in the business of assembling, evaluating,
and disbursing information concerning consumers for the purpose of furnishing consumer
reports, as defined in 15 U.S.C. § 1681a(d) to third parties.

ANSWER:

         Equifax admits that some of its business activities make it a “consumer reporting agency”

under the FCRA as to those activities only. Equifax denies the remaining allegations set forth in

this Paragraph to the extent they misstate, misquote, mischaracterize, or take out of context the

language of the FCRA, and further denies any violation of the law by Equifax.

COMPLAINT ¶10:

      Equifax disburses such consumer reports to third parties under contract for monetary
compensation.

ANSWER:

         Equifax admits that it has, at certain times, disbursed consumer reports for monetary

compensation.

COMPLAINT ¶11:

       ARS has their principal place of business located at 1643 North Harrison Parkway,
Building H, Suite 100, Sunrise, Florida 33323.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 11.



                                                  4
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 5 of 17 PageID 87



COMPLAINT ¶12:

         Plaintiff is a natural person who is alleged to owe, a debt to ARS.

ANSWER:

         Equifax admits that Plaintiff is a natural person. Equifax is without knowledge or

information sufficient to form a belief as to the truth of remaining allegations set forth in

Paragraph 12.

COMPLAINT ¶13:

       Approximately two (2) years ago, the Plaintiff received a debt collection letter from ARS
about a medical bill that was not paid for. Plaintiff did not owe this debt.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 13.

COMPLAINT ¶14:

         Upon notification of this incorrect overdue bill listed on his credit report, Plaintiff
immediately called the Tampa General Hospital and notified them that he has paid his medical
bill in full. Plaintiff also called to dispute with AdventHealth, his medical insurance company,
that he has paid his bill in full and did not owe any money.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 14.

COMPLAINT ¶15:

        Upon confirmation with AdventHealth that he did not have an outstanding bill, the
Plaintiff discarded the letter and believed the error had been fixed.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 15.




                                                 5
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 6 of 17 PageID 88




COMPLAINT ¶16:

        In or about February of 2020, Plaintiff found a house he wanted to purchased and applied
for an FHA loan with Guaranteed Rate, Inc. The potential lender reached out to Plaintiff and
notified him of a collection on his credit that was negatively affecting him, and that due to his
current credit score, and reported delinquency, he would have a higher interest rate.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 16.

COMPLAINT ¶17:

        In or about February of 2020, Plaintiff, contact ARS regarding the incorrect collection
and again disputed the accuracy. He was informed that it can take up to 30 days for the report to
be reviewed. ARS became aware of Plaintiff's dispute through that phone call. ARS should have
known at that time that Plaintiff had a $0.00 balance.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 17.

COMPLAINT ¶18:

        In or about February of 2020, Plaintiff filed a dispute online to Equifax, Experian and
TransUnion concerning the erroneous reporting of the ARS account. Plaintiff provided, within
the online dispute, all the necessary information for Experian, Equifax, TransUnion and ARS to
easily determine that the account had a $0.00 balance and should not be in collections.

ANSWER:

         Equifax admits that it received an online dispute from Plaintiff in or around February

2020. Equifax states that the documents are the best representation of the information found

therein and, to the extent the allegations differ from the documents, Equifax denies the

allegations.

COMPLAINT ¶19:

       In the aforementioned online dispute, Plaintiff explained in detail why the ARS account
was paid off and requested an investigation by the CRAs and ARS. No one from ARS, Equifax,
Experian or Trans Union attempted to contact Plaintiff when investigating the online dispute.

                                                 6
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 7 of 17 PageID 89




ANSWER:

         Equifax states that the documents are the best representation of the information found

therein and, to the extent the allegations differ from the documents, Equifax denies the

allegations. Equifax denies the remaining allegations set forth in Paragraph 19.

COMPLAINT ¶20:

        The ARS collections account was the result of negligent or willful mishandling by ARS,
and failure by Equifax to independently investigate all the facts which the Plaintiff explained in
the dispute.

ANSWER:

         Equifax denies the allegations set forth in Paragraph 20.

COMPLAINT ¶21:

        Despite Equifax being provided all the relevant information, on or about February 19,
2020, Equifax responded to Plaintiff's dispute and indicated that the ARS account was updated
reflecting an unpaid balance of $2,811. Equifax kept the erroneous collection's account on the
Plaintiff's credit report despite being notified by Plaintiff that he did not owe any money.

ANSWER:

         Equifax admits that it sent Plaintiff the results of its reinvestigation on or around

February 19, 2020. Equifax states that the documents are the best representation of the

information found therein and, to the extent the allegations differ from the documents, Equifax

denies the allegations, and further denies any violation of the law by Equifax.

COMPLAINT ¶22:

        ARS knew or should have known throughout the life of the overdue bill that Plaintiff had
paid off the account and had no balance, yet continued to report to Equifax.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 22.




                                                  7
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 8 of 17 PageID 90




COMPLAINT ¶23:

       Plaintiff disputed again with Equifax and, on or about April 22, 2020, Plaintiff received
another dispute results letter from Equifax (Confirmation number 06137274188) stating the ARS
account was still listed on the Plaintiff's credit report.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 23.

COMPLAINT ¶24:

        Plaintiff closed on the property he wanted on April 1, 2020. Plaintiff was forced to accept
the loan offer for 3.9% interest rate instead of the 3.375% he would have achieved had Equifax
and ARS conducted a proper investigation.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in the first sentence of Paragraph 24. Equifax denies the remaining

allegations set forth in this Paragraph and further denies any violation of the law by Equifax.

COMPLAINT ¶25:

       Plaintiff continued to be in communications with ARS and with the medical providers
regarding the erroneous account.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 25.

COMPLAINT ¶26:

        On June 2, 2020, ARS confirmed that they had made a mistake and responded to
Plaintiff's dispute, stating, "a request to Experian, Equifax, and TransUnion to delete any and all
information reported by ARS Account Resolution Service"

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 26.

                                                 8
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 9 of 17 PageID 91




COMPLAINT ¶27:

        As a result of the inaccurate credit reporting, Plaintiff has suffered damages, including,
but not limited to:

         i.     Monies lost by attempting to fix his credit;

         ii.    Loss of time attempting to cure the error;

         iii.   Mental anguish, stress, aggravation, embarrassment and other related impairments
                to the enjoyment of life. Plaintiff was desperate to resolve the errors and was
                forced to close on his home loan after notifying both Defendants of the mistake
                they were making.

         iv.    Denied the opportunity to purchase his home with a much lower APR, creating an
                increase on his mortgage payments. Plaintiff was notified that to modify his
                current home loan now that the error was corrected, it would cost approximately
                $6,000+ in closing fees.

         v.     Plaintiff's credit score dropped over 120 points because of the erroneous reporting
                by the Defendants.

         vi.    All conditions precedent to the filing of this action have occurred.

ANSWER:

         Equifax denies the allegations set forth in Paragraph 27.

                                          COUNT I
         (Violation of the FCRA - As to Defendant Account Resolution Services, LLC)

COMPLAINT ¶28:[sic]

       Plaintiff re-alleges and fully incorporates paragraphs one (1) through twenty six (26)
above as is fully stated herein.

ANSWER:

         Equifax restates and incorporates its answers to Paragraphs 1 through 27 as its answer to

Paragraph 28.

COMPLAINT ¶29:

       ARS published the ARS representations to Experian and TransUnion and through
Experian and TransUnion to all of Plaintiff's potential lenders on multiple occasions.




                                                  9
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 10 of 17 PageID 92




ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 29.

COMPLAINT ¶30:

        ARS violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly investigate the
Plaintiffs dispute of ARS' representation; by failing to review all relevant information regarding
same; by failing to accurately respond to Equifax; by failing to correctly report results of an
accurate investigation to every other credit reporting agency; and by failing to permanently and
lawfully correct its own internal records to prevent the re-reporting of the ARS representations to
the consumer reporting agencies. Plaintiff provided all the information necessary for ARS to
have identified that Plaintiff did not owe money from his hospital stay. Since 2017, ARS was
aware that this was a paid in full account, yet continued to report a collection to Equifax. ARS
communicated directly with Plaintiff and Plaintiff explained he had communicated with the
service provider and he did not owe any money.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 30.

COMPLAINT ¶31:

        ARS violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate information to
Equifax after ARS had been notified that the information was inaccurate. ARS has been aware of
Plaintiff's dispute for several years but continued to erroneously report.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 31.

COMPLAINT ¶32:

       ARS violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate information to
Equifax that ARS knew was inaccurate.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 32.


                                                 10
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 11 of 17 PageID 93




COMPLAINT ¶33:

        ARS did not have any reasonable basis to believe that the Plaintiff was responsible
for the account reported in the ARS representation. It also had substantial evidence by which to
have verified that the Plaintiff was not the responsible party. ARS knowingly chose to follow
procedures which did not review, confirm or verify who the responsible party was for the debt in
question. Further, even if ARS would attempt to plea ignorance, it had all of the evidence and
information with which to confirm and recognize the Plaintiff was not the liable party.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 33.

COMPLAINT ¶34:

       As a result of this conduct, action and inaction of ARS, Plaintiff suffered damage by loss
of time due to Plaintiff's attempts to correct the inaccurate information; stress associated with
being sued in court for this fraudulent debt; and the mental and emotional pain, anguish,
humiliation and embarrassment of credit denials. Plaintiff, when he needed it most, was denied
an APR for his mortgage payment that was a true representation of his credit report.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 34.

COMPLAINT ¶35:

       ARS' conduct, action, and inaction was willful, rendering it liable for actual or statutory
damages, and punitive damages in an amount to be determined by the Court pursuant to 15
U.S.C. § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover actual
damages under 15 U.S.C. § 1681o.

ANSWER:

         Equifax is without knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 35.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and
judgment against Defendant, ACCOUNT RESOLUTION SERVICES, LLC, for statutory
damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further
violations of these parts and any other such relief the Court may deem just and proper.

                                                 11
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 12 of 17 PageID 94




ANSWER:

         In response to this Paragraph, Equifax denies that Plaintiff is entitled to the relief sought

or any relief whatsoever.

                                           COUNT II
                       (Violation of the FCRA - As to Defendant Equifax)

COMPLAINT ¶36:

        The Plaintiff re-alleges and incorporates paragraphs one (1) through twenty six (26) as if
fully set out herein.

ANSWER:

         Equifax restates and incorporates its answers to Paragraphs 1 through 35 as its answer to

Paragraph 36.

COMPLAINT ¶37:

        Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to follow reasonable
procedures to assure maximum possible accuracy in the preparation of the credit report and
credit files it published and maintains concerning the Plaintiff. Despite Plaintiff providing that
the he did not owe money to the collection agency, Equifax refused to do any independent
investigation.

ANSWER:

         Equifax denies the allegations set forth in Paragraph 37.

COMPLAINT ¶38:

       As a result of this conduct, action and inaction of Equifax, the Plaintiff suffered damage
by stress and mental and emotional pain stemming from the anguish, humiliation, and
embarrassment of credit denials.

ANSWER:

         Equifax denies the allegations set forth in Paragraph 38.

COMPLAINT ¶39:

        Equifax's conduct, action, and inaction was willful, rendering it liable for punitive
damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In the
alternative, it was negligent, entitling the Plaintiff to recover under 15 USC § 1681o. Equifax
failed to properly conduct any independent investigation regarding the erroneous reporting.

                                                   12
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 13 of 17 PageID 95




Equifax failed to attempt to communicate or do a simple research of the evidence presented by
Plaintiff. Equifax was aware that Plaintiff was attempting to secure a home loan. Equifax did not
do any single independent investigation but merely believed ARS and not Plaintiff.

ANSWER:

         Equifax denies the allegations set forth in Paragraph 39.

COMPLAINT ¶40:

       The Plaintiff is entitled to recover costs and attorney's fees from Equifax in an amount to
be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

ANSWER:

         Equifax denies the allegations set forth in Paragraph 40.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and
judgment against Defendant, EQUIFAX INFORMATION SERVICES LLC, for statutory
damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further
violations of these parts and any other such relief the Court may deem just and proper.

ANSWER:

         In response to this Paragraph, Equifax denies that Plaintiff is entitled to the relief sought

or any relief whatsoever.

                                           COUNT III
                                (Violation of the FCRA - Equifax)

COMPLAINT ¶41:

         Plaintiff re-alleges and incorporates paragraphs one (1) through twenty-six (26) above as
if fully set out herein.

ANSWER:

         Equifax restates and incorporates its answers to Paragraphs 1 through 40 as its answer to

Paragraph 41.

COMPLAINT ¶42:

        Equifax violated 15 U.S.C. § 1681i by failing to delete inaccurate information in the
Plaintiff's credit file after receiving notice of such inaccuracies, by failing to conduct a lawful


                                                  13
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 14 of 17 PageID 96




reinvestigation, by failing to maintain reasonable procedures with which to filter and verify
disputed information in the Plaintiff's credit file; and by relying upon verification from sources it
has to know can be unreliable. Plaintiff provided all the necessary information for Equifax to
conduct a reasonable investigation but Equifax failed to do so. Equifax was aware that Plaintiff
was securing a home loan and failed to do any independent investigation.

ANSWER:

         Equifax denies the allegations set forth in Paragraph 42.

COMPLAINT ¶43:

       As a result of this conduct, action and inaction of Equifax, the Plaintiff suffered damages
by stress associated with fear of denial, and mental and emotional pain stemming from the
anguish, humiliation, and embarrassment of having a higher interest rate when applying for his
mortgage. Plaintiff was under great stress from February through April attempting to resolve the
mistake being reported by Equifax.

ANSWER:

         Equifax denies the allegations set forth in Paragraph 43.

COMPLAINT ¶44:

       Equifax's conduct, action and inaction as willful, rendering it liable for actual or statutory
damages, and punitive damages in an amount to be determined by the Court pursuant to 15 USC
§ 1681n. In the alternative, it was negligent entitling the Plaintiff to recover under to 15 USC §
1681o.

ANSWER:

         Equifax denies the allegations set forth in Paragraph 44.

COMPLAINT ¶45:

       The Plaintiff is entitled to recover costs and attorney’s fees from Equifax in an amount to
be determined by the Court pursuant to 15 USC § 1681n and/or to 15 USC § 1681o.

ANSWER:

         Equifax denies the allegations set forth in Paragraph 45.

                                     PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff demands judgment and compensatory and punitive
damages against Defendant, EQUIFAX INFORMATION SERVICES LLC, jointly and
severally; for his attorneys fees and costs; for pre judgment and post judgment interest at the
legal rate, and such other relief the Court does deem just, equitable, and proper.

                                                 14
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 15 of 17 PageID 97




ANSWER:

         In response to this Paragraph, Equifax denies that Plaintiff is entitled to the relief sought

or any relief whatsoever.

                                          JURY DEMAND

ANSWER:

         In response to Plaintiff’s demand for a jury trial (set forth in the caption of Plaintiff’s

Complaint), Equifax admits that Plaintiff demands a trial by jury but objects to a jury trial on any

claims for equitable relief and all other issues as to which a jury is not permitted as of right or as

a matter of law.

                            AFFIRMATIVE AND OTHER DEFENSES

         Without assuming the burden of proof where it otherwise rests with Plaintiff, Equifax

asserts the following defenses to the Complaint:

                                          FIRST DEFENSE

         Equifax is not subject to general or specific jurisdiction in this Court as to the claims

brought by Plaintiff against it. Equifax is neither incorporated nor headquartered in Florida, and

the conduct giving rise to Plaintiff’s claim occurred outside of Florida and was not targeted at

Florida.

                                        SECOND DEFENSE

         This Court is not the proper venue as to the claims Plaintiff brings against Equifax

because the Court lacks personal jurisdiction over Equifax.

                                         THIRD DEFENSE

         To the extent Plaintiff failed to mitigate his alleged damages, her recovery, if any, must

be reduced accordingly.




                                                   15
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 16 of 17 PageID 98




                                     FOURTH DEFENSE

         Facially and as applied, the FCRA violates the First Amendment to the U.S. Constitution

by imposing unconstitutional content-, viewpoint-, and speaker-based restrictions on speech. The

FCRA is also unconstitutionally vague and overbroad because it fails to define “consumer

report” and other key terms sufficiently to allow persons to understand what speech the law

prohibits, and the law prohibits much speech that the First Amendment to the U.S. Constitution

protects. In addition, Equifax’s accurate reporting of information is protected by the First

Amendment to the U.S. Constitution, which prohibits content-, viewpoint-, and speaker-based

regulations of speech except in narrowly tailored circumstances not present in this action.



DATED: December 4, 2020                           Respectfully submitted,

                                                  EQUIFAX INFORMATION SERVICES LLC

                                                     By:/s/ Tonya M. Esposito
                                                          Tonya M. Esposito (FL Bar No. 0118369)
                                                          SEYFARTH SHAW LLP
                                                          975 F Street, N.W.
                                                          Washington D.C. 20004
                                                          Telephone: (202) 828-5356
                                                          Facsimile: (202) 641-9228
                                                          tesposito@seyfarth.com

                                                         Attorney for Defendant
                                                         Equifax Information Services LLC




                                                16
67057244v.1
Case 8:20-cv-02453-VMC-AAS Document 23 Filed 12/04/20 Page 17 of 17 PageID 99




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

MIKE BRINKMAN,                                     Case No. 8:20-cv-02453-VMC-AAS

                     Plaintiff,

         v.

EQUIFAX INFORMATION SERVICES LLC and
ACCOUNT RESOLUTION SERVICES, LLC,

                     Defendants.


                                   CERTIFICATE OF SERVICE

         This is to certify that I have this day served true and correct copy of the foregoing

DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S ANSWER AND DEFENSES

TO PLAINTIFFS’ COMPLAINT via ECF, which will send notification of such filing to all

counsel of record.



                                               /s/ Tonya Esposito
Dated: December 4, 2020.                       Tonya Esposito




67057244v.1
